UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05498) Exact name of registrant as specified in charter:	Putnam Master Intermediate Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2015 Date of reporting period:	December 31, 2014 Item 1. Schedule of Investments: Putnam Master Intermediate Income Trust The fund's portfolio 12/31/14 (Unaudited) MORTGAGE-BACKED SECURITIES (45.5%) (a) Principal amount Value Agency collateralized mortgage obligations (17.9%) Federal Home Loan Mortgage Corporation IFB Ser. 3182, Class SP, 27.957s, 2032 $194,661 $284,279 IFB Ser. 3408, Class EK, 25.146s, 2037 84,441 133,444 IFB Ser. 2979, Class AS, 23.684s, 2034 22,866 28,528 IFB Ser. 3072, Class SM, 23.207s, 2035 131,762 200,509 IFB Ser. 3072, Class SB, 23.06s, 2035 118,037 178,968 IFB Ser. 3249, Class PS, 21.744s, 2036 89,647 133,110 IFB Ser. 4165, Class SJ, IO, 5.939s, 2043 2,197,152 465,906 IFB Ser. 319, Class S2, IO, 5.839s, 2043 1,490,654 364,331 IFB Ser. 4240, Class SA, IO, 5.839s, 2043 3,127,920 713,635 IFB Ser. 317, Class S3, IO, 5.819s, 2043 3,276,843 830,097 IFB Ser. 325, Class S1, IO, 5.789s, 2044 2,753,155 653,351 IFB Ser. 326, Class S2, IO, 5.789s, 2044 6,160,782 1,511,633 IFB Ser. 323, Class S1, IO, 5.789s, 2044 3,827,763 947,726 IFB Ser. 308, Class S1, IO, 5.789s, 2043 2,550,869 634,962 IFB Ser. 269, Class S1, IO, 5.789s, 2042 2,332,696 540,369 IFB Ser. 327, Class S8, IO, 5.759s, 2044 789,052 185,033 Ser. 4122, Class TI, IO, 4 1/2s, 2042 2,646,888 515,349 Ser. 4000, Class PI, IO, 4 1/2s, 2042 1,490,123 271,650 Ser. 4193, Class PI, IO, 4s, 2043 3,122,144 506,790 Ser. 304, Class C53, IO, 4s, 2032 1,696,415 290,477 Ser. 4338, Class TI, IO, 4s, 2029 3,446,648 451,097 Ser. 303, Class C19, IO, 3 1/2s, 2043 3,142,745 660,885 Ser. 304, Class C22, IO, 3 1/2s, 2042 2,080,712 452,311 Ser. 4122, Class AI, IO, 3 1/2s, 2042 3,995,083 558,724 Ser. 4122, Class CI, IO, 3 1/2s, 2042 3,648,253 510,219 Ser. 4105, Class HI, IO, 3 1/2s, 2041 1,822,638 255,589 Ser. 304, IO, 3 1/2s, 2027 3,345,319 410,203 Ser. 304, Class C37, IO, 3 1/2s, 2027 2,477,064 303,961 Ser. 4165, Class TI, IO, 3s, 2042 7,840,819 1,019,307 Ser. 4183, Class MI, IO, 3s, 2042 3,249,051 412,954 Ser. 4210, Class PI, IO, 3s, 2041 2,341,364 246,849 Ser. 304, Class C45, IO, 3s, 2027 3,064,285 352,463 Ser. T-57, Class 1AX, IO, 0.39s, 2043 2,166,009 23,422 Ser. 3326, Class WF, zero %, 2035 1,608 1,275 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.883s, 2036 140,021 260,308 IFB Ser. 07-53, Class SP, 23.579s, 2037 113,987 176,013 IFB Ser. 08-24, Class SP, 22.662s, 2038 115,283 170,679 IFB Ser. 05-75, Class GS, 19.742s, 2035 99,303 136,967 IFB Ser. 05-83, Class QP, 16.953s, 2034 147,725 198,168 IFB Ser. 13-10, Class KS, IO, 6.031s, 2043 1,814,183 382,248 IFB Ser. 13-19, Class DS, IO, 6.031s, 2041 4,016,052 703,437 IFB Ser. 13-41, Class SP, IO, 6.031s, 2040 1,567,922 237,399 IFB Ser. 12-134, Class SA, IO, 5.981s, 2042 2,558,557 619,701 IFB Ser. 13-19, Class SK, IO, 5.981s, 2043 2,332,811 479,578 IFB Ser. 12-122, Class SB, IO, 5.981s, 2042 2,262,971 530,463 IFB Ser. 12-128, Class ST, IO, 5.981s, 2042 1,700,616 403,556 IFB Ser. 13-18, Class SB, IO, 5.981s, 2041 1,846,278 297,251 IFB Ser. 13-124, Class SB, IO, 5.781s, 2043 1,748,181 434,605 IFB Ser. 411, Class S1, IO, 5.781s, 2042 2,224,512 505,454 IFB Ser. 13-128, Class CS, IO, 5.731s, 2043 3,312,034 799,889 Ser. 374, Class 6, IO, 5 1/2s, 2036 250,831 47,307 Ser. 12-132, Class PI, IO, 5s, 2042 3,309,136 598,755 Ser. 10-13, Class EI, IO, 5s, 2038 42,242 566 Ser. 378, Class 19, IO, 5s, 2035 729,472 133,785 Ser. 12-127, Class BI, IO, 4 1/2s, 2042 960,497 224,526 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 7,347,751 1,264,327 Ser. 409, Class 81, IO, 4 1/2s, 2040 3,551,933 705,911 Ser. 409, Class 82, IO, 4 1/2s, 2040 3,791,104 756,288 Ser. 366, Class 22, IO, 4 1/2s, 2035 276,309 19,590 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 1,404,475 178,930 Ser. 418, Class C24, IO, 4s, 2043 2,815,710 578,980 Ser. 13-41, Class IP, IO, 4s, 2043 2,445,189 427,346 Ser. 13-44, Class PI, IO, 4s, 2043 2,413,791 392,335 Ser. 13-60, Class IP, IO, 4s, 2042 1,747,859 310,516 Ser. 12-96, Class PI, IO, 4s, 2041 1,837,325 295,552 Ser. 406, Class 2, IO, 4s, 2041 1,621,085 287,256 Ser. 406, Class 1, IO, 4s, 2041 1,136,049 204,148 Ser. 409, Class C16, IO, 4s, 2040 2,483,655 469,571 Ser. 418, Class C15, IO, 3 1/2s, 2043 5,966,846 1,229,264 Ser. 12-145, Class TI, IO, 3s, 2042 3,815,765 409,813 Ser. 13-35, Class IP, IO, 3s, 2042 3,225,857 354,088 Ser. 13-53, Class JI, IO, 3s, 2041 2,577,442 317,902 Ser. 13-23, Class PI, IO, 3s, 2041 2,973,955 282,318 Ser. 03-W10, Class 1, IO, 1.021s, 2043 416,532 10,413 Ser. 99-51, Class N, PO, zero %, 2029 17,394 15,655 Government National Mortgage Association IFB Ser. 10-163, Class SI, IO, 6.468s, 2037 2,355,539 269,938 IFB Ser. 11-56, Class MI, IO, 6.285s, 2041 2,131,347 445,174 IFB Ser. 14-131, Class AS, IO, 6.035s, 2044 2,906,636 671,680 IFB Ser. 13-116, Class SA, IO, 5.989s, 2043 1,962,458 350,789 IFB Ser. 13-129, Class SN, IO, 5.985s, 2043 1,481,047 260,812 IFB Ser. 13-182, Class LS, IO, 5.975s, 2043 1,667,548 394,245 IFB Ser. 14-90, Class HS, IO, 5.935s, 2044 2,530,443 631,396 IFB Ser. 12-77, Class MS, IO, 5.935s, 2042 1,605,963 411,849 IFB Ser. 11-128, Class TS, IO, 5.889s, 2041 1,316,798 229,781 IFB Ser. 13-99, Class AS, IO, 5.885s, 2043 1,462,819 305,715 IFB Ser. 11-70, Class SM, IO, 5.729s, 2041 2,415,000 437,791 IFB Ser. 11-70, Class SH, IO, 5.729s, 2041 2,481,000 465,981 Ser. 14-122, Class IC, IO, 5s, 2044 2,234,236 423,723 Ser. 13-22, Class IE, IO, 5s, 2043 2,513,579 501,013 Ser. 13-22, Class OI, IO, 5s, 2043 2,346,060 505,254 Ser. 13-3, Class IT, IO, 5s, 2043 2,096,865 448,893 Ser. 13-6, Class IC, IO, 5s, 2043 1,833,482 368,603 Ser. 12-146, Class IO, IO, 5s, 2042 1,849,239 360,287 Ser. 13-6, Class CI, IO, 5s, 2042 1,366,570 252,720 Ser. 13-130, Class IB, IO, 5s, 2040 1,712,289 189,504 Ser. 13-16, Class IB, IO, 5s, 2040 2,327,823 181,972 Ser. 11-41, Class BI, IO, 5s, 2040 1,384,386 134,064 Ser. 10-35, Class UI, IO, 5s, 2040 1,087,683 229,773 Ser. 10-20, Class UI, IO, 5s, 2040 2,025,737 386,106 Ser. 10-9, Class UI, IO, 5s, 2040 10,291,198 2,185,094 Ser. 09-121, Class UI, IO, 5s, 2039 4,285,398 877,221 Ser. 13-34, Class IH, IO, 4 1/2s, 2043 3,869,833 725,628 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 1,345,805 269,309 Ser. 11-140, Class BI, IO, 4 1/2s, 2040 856,813 75,682 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 261,277 40,652 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 3,842,902 715,164 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 8,921,865 1,694,414 Ser. 13-151, Class IB, IO, 4 1/2s, 2040 3,954,623 756,804 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 2,423,206 487,912 Ser. 09-121, Class BI, IO, 4 1/2s, 2039 1,423,301 364,820 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 894,721 126,353 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 2,943,431 377,289 Ser. 10-98, Class PI, IO, 4 1/2s, 2037 1,121,820 96,095 Ser. 14-4, Class IC, IO, 4s, 2044 1,938,639 390,907 Ser. 13-165, Class IL, IO, 4s, 2043 1,451,149 237,727 Ser. 12-56, Class IB, IO, 4s, 2042 1,524,342 296,099 Ser. 12-47, Class CI, IO, 4s, 2042 3,783,181 696,023 Ser. 12-41, Class IP, IO, 4s, 2041 3,936,564 697,685 Ser. 13-76, Class IO, IO, 3 1/2s, 2043 6,858,836 880,743 Ser. 13-28, Class IO, IO, 3 1/2s, 2043 2,331,077 318,429 Ser. 13-54, Class JI, IO, 3 1/2s, 2043 3,090,370 418,931 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 4,559,315 621,891 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 6,304,309 805,123 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 3,334,154 460,913 Ser. 12-140, Class IC, IO, 3 1/2s, 2042 3,514,781 701,586 Ser. 14-44, Class IA, IO, 3 1/2s, 2028 4,993,155 564,726 Ser. 06-36, Class OD, PO, zero %, 2036 4,835 4,296 Commercial mortgage-backed securities (16.5%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 656,000 677,738 FRB Ser. 05-5, Class D, 5.243s, 2045 600,000 609,000 Banc of America Commercial Mortgage Trust 144A Ser. 01-1, Class K, 6 1/8s, 2036 24,913 12,349 Ser. 07-5, Class XW, IO, 0.369s, 2051 77,617,026 672,629 Bear Stearns Commercial Mortgage Securities Trust Ser. 05-PWR7, Class D, 5.304s, 2041 441,000 435,465 Ser. 05-PWR7, Class B, 5.214s, 2041 697,000 703,487 Ser. 05-PWR9, Class C, 5.055s, 2042 401,000 408,018 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.435s, 2039 544,000 544,751 Ser. 06-PW14, Class XW, IO, 0.64s, 2038 17,537,267 170,813 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.568s, 2047 409,000 438,440 Citigroup Commercial Mortgage Trust Ser. 06-C5, Class AJ, 5.482s, 2049 610,000 596,212 FRB Ser. 05-C3, Class B, 5.029s, 2043 1,720,000 1,711,073 Ser. 13-GC11, Class D, 4.458s, 2046 623,000 594,077 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.124s, 2044 507,000 501,930 Ser. 07-CD5, Class XS, IO, 0.171s, 2044 25,751,782 110,295 COMM Mortgage Trust FRB Ser. 07-C9, Class F, 5.796s, 2049 962,000 952,380 COMM Mortgage Trust 144A FRB Ser. 12-LC4, Class D, 5.647s, 2044 345,000 367,287 FRB Ser. 14-CR18, Class D, 4.74s, 2047 971,000 929,382 FRB Ser. 13-LC6, Class D, 4.288s, 2046 182,000 172,849 Ser. 12-LC4, Class E, 4 1/4s, 2044 392,000 351,581 Ser. 13-LC13, Class E, 3.719s, 2046 574,000 440,198 FRB Ser. 07-C9, Class AJFL, 0.852s, 2049 241,000 226,844 Credit Suisse Commercial Mortgage Trust Ser. 06-C5, Class AX, IO, 0.717s, 2039 20,187,756 220,796 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 615,574 307,787 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.419s, 2044 987,000 1,036,649 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 0.993s, 2020 2,161,894 33,055 GE Capital Commercial Mortgage Corp. FRB Ser. 06-C1, Class AJ, 5.274s, 2044 328,000 331,890 FRB Ser. 05-C1, Class D, 4.949s, 2048 2,843,000 2,771,555 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965s, 2041 310,030 308,130 GMAC Commercial Mortgage Securities, Inc. Trust 144A Ser. 04-C3, Class X1, IO, 0.874s, 2041 4,999,049 30,698 GCCFC Commercial Mortgage Trust FRB Ser. 05-GG3, Class D, 4.986s, 2042 803,000 801,874 GS Mortgage Securities Trust Ser. 05-GG4, Class AJ, 4.782s, 2039 846,000 855,198 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.638s, 2045 311,000 327,390 Ser. 11-GC3, Class E, 5s, 2044 577,000 552,525 FRB Ser. 13-GC10, Class D, 4.414s, 2046 507,000 490,299 Ser. 05-GG4, Class XC, IO, 0.703s, 2039 37,339,584 93,349 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.074s, 2051 1,404,500 1,457,646 FRB Ser. 06-LDP8, Class B, 5.52s, 2045 362,000 363,053 FRB Ser. 06-LDP6, Class B, 5.501s, 2043 793,000 793,000 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 847,000 849,766 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.174s, 2051 746,000 754,657 FRB Ser. 07-CB20, Class C, 6.174s, 2051 410,000 388,701 FRB Ser. 11-C3, Class F, 5.567s, 2046 410,000 413,277 FRB Ser. 12-C8, Class E, 4.666s, 2045 113,000 111,810 FRB Ser. 13-C13, Class D, 4.056s, 2046 473,000 444,774 Ser. 13-C13, Class E, 3.986s, 2046 639,000 520,689 Ser. 13-C10, Class E, 3 1/2s, 2047 808,000 593,314 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 541,000 384,489 Ser. 07-CB20, Class X1, IO, 0.313s, 2051 50,627,467 399,147 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 392,514 412,139 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C3, Class C, 5.728s, 2039 1,797,000 1,617,300 Ser. 06-C3, Class AJ, 5.72s, 2039 739,000 739,798 Ser. 06-C6, Class E, 5.541s, 2039 750,000 719,318 FRB Ser. 06-C6, Class C, 5.482s, 2039 984,000 966,780 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C6, Class XCL, IO, 0.674s, 2039 17,456,895 184,973 Merrill Lynch Mortgage Investors Trust Ser. 96-C2, Class JS, IO, 2.371s, 2028 53,220 4 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.289s, 2051 395,000 431,415 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.773s, 2037 55,609 1,657 Ser. 07-C5, Class X, IO, 5.545s, 2049 1,087,571 58,185 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 570,000 579,040 Ser. 06-4, Class AJ, 5.239s, 2049 248,000 251,050 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 388,000 377,524 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C11, Class D, 4.417s, 2046 359,000 337,855 FRB Ser. 13-C10, Class E, 4.083s, 2046 523,000 477,436 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class C, 5.842s, 2044 1,100,000 1,136,061 Ser. 07-HQ11, Class C, 5.558s, 2044 590,000 574,707 FRB Ser. 06-HQ8, Class D, 5.492s, 2044 598,000 585,837 Ser. 06-HQ10, Class AJ, 5.389s, 2041 446,000 448,466 Morgan Stanley Capital I Trust 144A FRB Ser. 04-RR, Class F7, 6s, 2039 1,131,546 1,074,618 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 1,134,033 1,138,637 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 193,000 38,600 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 557,330 139,333 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 4.958s, 2049 513,000 511,487 Ser. 13-C6, Class D, 4.352s, 2046 612,000 578,205 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 5.999s, 2045 2,150,000 2,165,760 FRB Ser. 06-C25, Class AJ, 5.723s, 2043 474,000 490,590 FRB Ser. 05-C20, Class B, 5.237s, 2042 1,054,000 1,072,687 Ser. 07-C34, IO, 0.308s, 2046 14,177,476 115,263 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C17, Class E, 5.396s, 2042 385,000 384,130 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 12-LC5, Class E, 4.778s, 2045 462,000 421,575 FRB Ser. 13-LC12, Class D, 4.302s, 2046 803,000 744,653 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C5, Class E, 5.635s, 2044 108,000 116,036 Ser. 12-C6, Class E, 5s, 2045 534,000 520,864 FRB Ser. 12-C7, Class E, 4.845s, 2045 250,000 250,339 FRB Ser. 13-UBS1, Class D, 4.632s, 2046 953,000 920,808 FRB Ser. 12-C7, Class F, 4 1/2s, 2045 2,524,000 2,104,764 Ser. 14-C19, Class D, 4.234s, 2047 953,000 863,460 Ser. 13-C12, Class E, 3 1/2s, 2048 510,000 399,538 Residential mortgage-backed securities (non-agency) (11.1%) Banc of America Funding Trust FRB Ser. 14-R7, Class 3A1, 2.615s, 2036 423,000 433,575 FRB Ser. 14-R7, Class 3A2, 2.615s, 2036 128,000 107,866 Barclays Capital, LLC Trust Ser. 13-RR1, Class 9A4, 6.727s, 2036 250,000 252,875 FRB Ser. 12-RR10, Class 9A2, 2.71s, 2035 980,000 913,948 FRB Ser. 12-RR5, Class 4A8, 0.326s, 2035 375,000 337,886 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR2, Class 5A12, 6.307s, 2036 575,000 547,688 FRB Ser. 12-RR12, Class 4A7, 2.831s, 2036 540,000 500,850 FRB Ser. 09-RR11, Class 2A2, 2.41s, 2035 850,000 773,500 FRB Ser. 14-RR2, Class 3A2, 1.075s, 2046 520,000 349,050 Bear Stearns Adjustable Rate Mortgage Trust FRB Ser. 05-12, Class 12A1, 2.487s, 2036 658,971 589,612 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.03s, 2034 43,312 22,266 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-WFH2, Class M1, 0.57s, 2037 1,470,000 1,154,685 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 12-4, Class 3A2, 5.981s, 2036 627,762 555,569 FRB Ser. 41891, Class 7A2, 2.487s, 2036 800,000 760,240 Countrywide Alternative Loan Trust FRB Ser. 05-38, Class A3, 0.52s, 2035 1,214,050 1,053,188 FRB Ser. 05-59, Class 1A1, 0.487s, 2035 569,084 460,958 FRB Ser. 06-HY11, Class A1, 0.29s, 2036 634,647 537,546 Countrywide Asset Backed Certificates FRB Ser. 06-4, Class 2A3, 0.46s, 2036 425,000 362,467 Countrywide Home Loans FRB Ser. 06-HYB1, Class 1A1, 2.458s, 2036 926,672 812,889 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 08-4R, Class 1A4, 0.57s, 2037 500,000 427,500 Credit Suisse First Boston Mortgage Securities Corp. FRB Ser. 03-AR30, Class CB1, 2.465s, 2034 403,537 364,033 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.07s, 2043 (United Kingdom) GBP 384,009 611,984 FRB Ser. 03-2, Class 2C1, 2.852s, 2043 (United Kingdom) EUR 1,028,000 1,265,078 MortgageIT Trust FRB Ser. 05-3, Class M2, 0.7s, 2035 $370,259 322,495 FRB Ser. 05-5, Class M1, 0.62s, 2035 362,566 309,778 FRB Ser. 05-3, Class A2, 0.52s, 2035 432,419 388,096 Newcastle Mortgage Securities Trust FRB Ser. 06-1, Class M2, 0.54s, 2036 410,000 323,900 Opteum Mortgage Acceptance Corp. FRB Ser. 05-4, Class 1A2, 0.56s, 2035 349,761 318,282 RBSSP Resecuritization Trust 144A FRB Ser. 10-1, Class 3A2, 5.205s, 2035 1,250,000 1,219,125 Residential Accredit Loans, Inc. FRB Ser. 07-QH9, Class A1, 1.406s, 2037 706,554 459,967 FRB Ser. 06-QO7, Class 2A1, 0.963s, 2046 1,010,361 704,727 FRB Ser. 06-QO5, Class 2A1, 0.36s, 2046 965,785 748,484 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.183s, 2046 2,018,818 1,806,842 FRB Ser. 06-AR3, Class A1B, 1.113s, 2046 938,412 762,929 FRB Ser. 05-AR11, Class A1C3, 0.68s, 2045 1,557,453 1,368,378 FRB Ser. 05-AR19, Class A1C3, 0.67s, 2045 2,160,164 1,906,345 FRB Ser. 05-AR13, Class A1C3, 0.66s, 2045 3,623,066 3,188,298 FRB Ser. 05-AR8, Class 2AC2, 0.63s, 2045 1,032,378 927,592 FRB Ser. 05-AR11, Class A1C4, 0.61s, 2045 792,541 690,541 FRB Ser. 05-AR13, Class A1B2, 0.6s, 2045 746,572 664,449 FRB Ser. 05-AR17, Class A1B2, 0.58s, 2045 710,723 615,699 FRB Ser. 05-AR15, Class A1B2, 0.58s, 2045 1,162,286 1,028,623 FRB Ser. 05-AR19, Class A1C4, 0.57s, 2045 589,717 516,002 FRB Ser. 05-AR11, Class A1B3, 0.57s, 2045 1,191,790 1,066,652 FRB Ser. 05-AR8, Class 2AC3, 0.56s, 2045 363,786 324,679 FRB Ser. 05-AR6, Class 2A1C, 0.51s, 2045 333,222 294,901 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR2, Class 2A1, 2.612s, 2036 1,159,997 1,156,401 Wells Fargo Mortgage Loan Trust FRB Ser. 12-RR2, Class 1A2, 0.335s, 2047 500,000 370,000 Total mortgage-backed securities (cost $133,415,403) CORPORATE BONDS AND NOTES (32.2%) (a) Principal amount Value Basic materials (2.6%) Alcoa, Inc. sr. unsec. unsub. notes 5.4s, 2021 $35,000 $37,906 Alcoa, Inc. sr. unsec. unsub. notes 5 1/8s, 2024 87,000 92,200 ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) 477,000 575,978 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 298,000 312,900 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 150,000 148,500 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 185,000 196,100 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 490,000 477,750 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 200,000 204,900 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 211,000 205,198 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 241,000 246,423 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 90,000 87,525 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 (Canada) 238,000 214,200 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 298,000 312,155 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 153,000 175,185 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 137,000 134,260 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 174,000 154,860 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 145,000 140,650 HudBay Minerals, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 170,000 164,900 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 328,000 351,780 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 310,000 307,675 Huntsman International, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 112,000 110,320 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 70,000 73,500 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 200,000 191,500 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 265,000 291,500 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 229,000 241,023 Mercer International, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 60,000 60,750 Momentive Performance Materials, Inc. escrow company guaranty sr. notes 8 7/8s, 2020 (F) 189,000 2 Momentive Performance Materials, Inc. company guaranty sr. notes 3.88s, 2021 189,000 160,178 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 119,000 116,620 NOVA Chemicals Corp. 144A sr. unsec. notes 5s, 2025 (Canada) 40,000 39,700 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 200,000 196,500 PQ Corp. 144A sr. notes 8 3/4s, 2018 135,000 139,725 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 98,000 97,206 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 235,000 241,463 SBA Communications Corp. 144A sr. unsec. notes 4 7/8s, 2022 181,000 174,213 Sealed Air Corp. 144A company guaranty sr. unsec. notes 8 3/8s, 2021 71,000 79,343 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 124,000 135,780 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 110,000 111,650 Sealed Air Corp. 144A sr. unsec. notes 5 1/8s, 2024 75,000 75,750 Sealed Air Corp. 144A sr. unsec. notes 4 7/8s, 2022 54,000 53,595 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 49,000 57,453 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 30,000 31,800 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 40,000 42,000 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 20,000 20,300 Steel Dynamics, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 50,000 51,250 Steel Dynamics, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2021 30,000 30,563 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 131,000 134,930 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 142,000 138,095 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 125,000 126,250 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 55,000 52,250 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 203,000 211,628 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 125,000 128,125 Capital goods (2.1%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 455,000 455,000 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 419,000 469,280 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 120,000 116,700 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2022 215,000 211,238 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 255,000 244,800 Berry Plastics Corp. company guaranty notes 5 1/2s, 2022 105,000 106,575 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 54,000 60,075 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 106,000 108,120 Bombardier, Inc. 144A sr. notes 4 1/4s, 2016 (Canada) 119,000 120,785 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 235,000 252,625 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 184,000 178,480 Gates Global, LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 364,000 348,530 Huntington Ingalls Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2021 85,000 86,488 KION Finance SA 144A sr. notes 6 3/4s, 2020 (Luxembourg) EUR 100,000 130,186 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 $286,000 290,290 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 310,000 291,400 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 75,000 75,938 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 155,000 164,300 Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 402,000 410,040 Owens-Brockway Glass Container, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2025 150,000 151,500 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 269,000 283,795 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 200,000 211,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 56,000 57,400 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 100,000 105,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 100,000 103,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 295,000 302,375 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 140,000 148,050 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 45,000 46,575 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 282,000 287,640 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 45,000 47,925 TransDigm, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2024 340,000 341,700 Zebra Technologies Corp. 144A sr. unsec. unsub. notes 7 1/4s, 2022 217,000 227,850 Communication services (4.6%) Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) 480,000 480,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 265,000 294,813 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 150,000 169,500 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 99,000 103,950 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 573,000 573,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s, 2023 362,000 352,950 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 53,000 55,054 CCOH Safari, LLC company guaranty sr. unsec. bonds 5 3/4s, 2024 180,000 182,025 CCOH Safari, LLC company guaranty sr. unsec. bonds 5 1/2s, 2022 241,000 244,615 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 170,000 186,150 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 40,000 41,500 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 (R) 306,000 312,120 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 (R) 85,000 85,850 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 165,000 181,913 CSC Holdings, LLC 144A sr. unsec. notes 5 1/4s, 2024 130,000 130,650 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 346,000 350,325 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 238,000 243,058 DISH DBS Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2024 185,000 185,925 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 156,000 176,280 Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 80,000 80,400 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 50,000 52,500 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 143,000 153,368 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 83,000 91,300 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 80,000 82,200 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 140,000 149,800 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 277,000 282,540 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 458,000 459,145 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 6 3/4s, 2018 (Luxembourg) 260,000 265,200 Level 3 Communications, Inc. 144A sr. unsec. unsub. notes 5 3/4s, 2022 60,000 60,375 Level 3 Escrow II, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 205,000 206,025 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 143,000 154,261 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 17,000 17,914 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 65,000 67,275 NII International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) (In default) (NON) 62,000 44,330 Numericable Group SA 144A sr. bonds 6 1/4s, 2024 (France) 200,000 201,500 Numericable Group SA 144A sr. notes 6s, 2022 (France) 600,000 606,000 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 156,000 163,800 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 180,000 184,050 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 55,000 55,979 SFR-Numericable 144A sr. bonds 5 5/8s, 2024 (France) EUR 100,000 125,240 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 $105,000 104,475 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 286,000 325,296 Sprint Corp. company guaranty sr. unsec. notes 7 7/8s, 2023 753,000 743,362 Sprint Corp. company guaranty sr. unsec. notes 7 1/4s, 2021 290,000 287,463 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 369,000 377,303 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 75,000 78,000 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2025 140,000 142,240 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 206,000 210,635 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 190,000 192,850 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 156,000 156,390 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 295,000 400,158 Telenet Finance V Luxembourg SCA 144A sr. notes 6 1/4s, 2022 (Luxembourg) EUR 100,000 132,007 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes 5 5/8s, 2023 (Germany) EUR 105,000 137,883 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes Ser. REGS, 5 3/4s, 2023 (Germany) EUR 112,000 146,296 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 5 1/8s, 2023 (Germany) EUR 235,000 302,143 UPC Holdings BV bonds 8 3/8s, 2020 (Netherlands) EUR 361,000 468,328 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $363,000 369,353 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 235,000 385,592 West Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 $268,000 256,610 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 410,000 426,913 Wind Acquisition Finance SA 144A company guaranty sr. unsec. bonds 7 3/8s, 2021 (Luxembourg) 200,000 188,760 Wind Acquisition Finance SA 144A sr. bonds 4s, 2020 (Luxembourg) EUR 125,000 147,868 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 $247,000 267,378 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 109,000 111,180 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 128,000 119,680 Consumer cyclicals (5.7%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 336,000 331,800 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 82,000 89,175 AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 110,000 111,650 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 200,000 224,325 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 219,000 237,068 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 185,000 184,075 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 58,000 48,430 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 235,000 245,575 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 120,000 124,224 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 180,000 190,350 Building Materials Corp. of America 144A sr. unsec. notes 5 3/8s, 2024 330,000 329,175 CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2025 135,000 136,013 CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 199,000 200,990 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 100,000 100,500 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 45,000 44,775 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 105,000 116,288 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 72,000 70,380 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 25,000 23,625 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 33,000 35,145 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 136,000 142,800 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 362,000 372,860 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 176,000 177,760 Dana Holding Corp. sr. unsec. notes 5 1/2s, 2024 100,000 101,250 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 399,000 416,955 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 200,000 209,500 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 179,000 185,927 Gannett Co., Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 156,000 158,730 Gannett Co., Inc. company guaranty sr. unsec. bonds 5 1/8s, 2019 4,000 4,090 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2021 233,000 231,253 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 134,000 128,305 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 7/8s, 2020 175,000 177,188 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 65,000 66,463 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 266,000 273,980 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 260,000 235,363 Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 $88,000 69,080 Grupo Televisa SAB sr. unsec. notes 6s, 2018 (Mexico) 122,000 135,513 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 282,000 291,870 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 105,000 106,050 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2021 265,000 259,700 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 316,000 311,260 Interactive Data Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2019 42,000 41,685 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 105,000 106,575 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 130,000 135,200 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 356,000 368,460 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 232,000 215,760 Jo-Ann Stores, LLC 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 75,000 63,750 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 197,000 221,133 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 85,000 91,800 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 55,000 57,063 Lamar Media Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 80,000 82,400 Lender Processing Services, Inc./Black Knight Lending Solutions, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 245,000 259,088 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 249,000 244,020 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 85,000 85,000 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 110,000 114,400 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 248,000 264,740 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 275,000 276,375 Media General Financing Sub, Inc. 144A sr. unsec. notes 5 7/8s, 2022 119,000 117,810 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 175,000 183,750 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 162,000 160,785 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 152,000 159,220 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 525,213 568,543 Navistar International Corp. sr. notes 8 1/4s, 2021 170,000 166,600 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 280,000 296,800 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8s, 2021 95,000 100,463 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 85,000 88,188 Nielsen Co. Luxembourg S.a.r.l. (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 258,000 258,968 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 290,000 303,775 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 178,000 190,460 Owens Corning company guaranty sr. unsec. notes 9s, 2019 92,000 111,336 Owens Corning company guaranty sr. unsec. unsub. notes 4.2s, 2024 170,000 168,171 Penn National Gaming, Inc. sr. unsec. notes 5 7/8s, 2021 222,000 206,460 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 192,000 199,200 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 140,000 141,750 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 100,000 105,000 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 168,000 158,323 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 35,000 33,425 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 40,000 42,400 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 240,000 253,200 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 286,000 306,020 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 54,000 45,900 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 50,000 35,000 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 150,000 151,875 Scientific Games International, Inc. 144A company guaranty sr. unsec. notes 10s, 2022 295,000 270,294 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 98,000 100,940 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 24,000 23,820 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 27,000 27,473 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 218,000 210,915 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 142,000 145,195 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 227,000 234,378 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 20,000 21,000 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 330,000 330,000 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 10,000 10,625 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 10,000 10,425 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 65,000 67,925 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 243,000 249,075 Standard Pacific Corp. company guaranty sr. unsec. notes 5 7/8s, 2024 85,000 85,000 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 47,000 42,770 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 70,000 66,850 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 326,000 318,665 Thomas Cook Group PLC sr. unsec. notes Ser. EMTN, 7 3/4s, 2017 (United Kingdom) GBP 217,000 349,547 Tri Pointe Holdings, Inc. 144A sr. unsec. unsub. notes 5 7/8s, 2024 $318,000 318,000 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 350,000 386,750 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 50,000 50,250 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 89,000 94,785 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 200,000 208,250 Consumer staples (2.0%) Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 200,000 205,000 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 455,000 483,438 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 170,000 173,400 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 70,000 70,700 BC ULC/New Red Finance, Inc. 144A notes 6s, 2022 (Canada) 340,000 348,500 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 253,000 259,325 CEC Entertainment, Inc. company guaranty sr. unsec. notes 8s, 2022 105,000 101,850 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 382,000 417,874 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 50,000 49,688 Constellation Brands, Inc. company guaranty sr. unsec. notes 3 3/4s, 2021 255,000 252,450 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 90,000 99,450 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2024 20,000 20,250 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 3 7/8s, 2019 15,000 15,113 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 247,000 237,738 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 123,000 119,618 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 342,000 313,785 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 152,000 245,043 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) $200,000 188,500 HJ Heinz Co. company guaranty notes 4 1/4s, 2020 345,000 348,450 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 67,000 70,518 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 350,000 362,250 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 55,000 56,650 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 150,000 159,000 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 140,000 137,550 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 240,000 240,000 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 235,000 256,444 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 55,000 58,781 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 334,000 366,983 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 137,000 141,110 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 120,000 126,000 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 85,000 87,975 WhiteWave Foods Co. (The) company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 195,000 200,850 Energy (5.5%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 155,000 47,275 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 130,000 122,525 Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 192,000 185,760 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 205,000 174,250 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 (Canada) 25,000 21,250 California Resources Corp. 144A company guaranty sr. unsec. notes 6s, 2024 220,000 185,900 California Resources Corp. 144A company guaranty sr. unsec. notes 5s, 2020 105,000 91,088 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 123,000 123,000 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 140,000 95,200 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 50,000 63,138 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 $50,000 51,500 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 91,000 88,498 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 225,000 236,250 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 193,000 193,965 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 88,000 88,880 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 225,000 67,783 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) $46,000 16,790 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 135,000 125,550 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 31,000 29,450 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 192,000 175,680 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 130,000 99,450 Exterran Partners LP/EXLP Finance Corp. company guaranty sr. unsec. notes 6s, 2021 65,000 56,550 Exterran Partners LP/EXLP Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 150,000 127,500 FTS International, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 105,000 76,650 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 2,055,000 2,136,526 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 310,000 303,025 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 85,000 83,088 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 170,000 127,500 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 357,000 268,643 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 150,000 142,500 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2022 45,000 38,250 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 70,000 61,600 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 121,000 75,020 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 55,000 55,963 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 124,000 124,310 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 317,000 221,900 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 157,000 127,170 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 169,000 144,495 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 265,000 223,925 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) (F) 80,000 4 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 51,000 46,538 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 108,000 96,390 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 225,000 166,500 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 86,000 77,400 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 229,000 208,390 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 200,000 150,000 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 92,000 65,320 Paragon Offshore PLC 144A company guaranty sr. unsec. notes 6 3/4s, 2022 85,000 51,850 Paragon Offshore PLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2024 292,000 175,200 Pertamina Persero PT 144A sr. unsec. notes 4 7/8s, 2022 (Indonesia) 925,000 925,000 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.3s, 2023 (Indonesia) 200,000 191,000 Petrobras International Finance Co. SA (PIFCO) company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 390,000 407,971 Petrobras International Finance Co. SA (PIFCO) company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 625,000 579,106 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 1,475,000 680,344 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 384,000 202,560 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 870,000 645,975 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 2,445,000 1,398,540 Petroleos de Venezuela SA 144A company guaranty sr. unsec. unsub. notes 9s, 2021 (Venezuela) 100,000 43,750 Petroleos Mexicanos company guaranty unsec. unsub. notes 8s, 2019 (Mexico) 1,535,000 1,815,138 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. notes 5 5/8s, 2022 60,000 56,100 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 190,000 169,100 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 110,000 100,661 Sabine Pass Liquefaction, LLC company guaranty sr. notes 5 5/8s, 2023 100,000 97,750 Sabine Pass Liquefaction, LLC sr. notes 6 1/4s, 2022 100,000 101,750 Sabine Pass Liquefaction, LLC sr. notes 5 3/4s, 2024 100,000 98,125 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 75,000 75,750 Samson Investment Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 415,000 171,966 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 155,000 148,800 Seventy Seven Energy, Inc. sr. unsec. notes 6 1/2s, 2022 20,000 11,800 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 165,000 135,300 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 85,000 83,300 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 105,000 101,325 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 46,000 33,668 Tervita Corp. 144A sr. notes 8s, 2018 (Canada) $55,000 47,025 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 45,000 27,788 Tesoro Logistics LP/Tesoro Logistics Finance Corp. 144A sr. unsec. notes 6 1/4s, 2022 20,000 19,950 Tesoro Logistics LP/Tesoro Logistics Finance Corp. 144A sr. unsec. notes 5 1/2s, 2019 15,000 14,888 Triangle USA Petroleum Corp. 144A sr. unsec. notes 6 3/4s, 2022 30,000 19,800 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 253,000 225,803 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 315,000 288,225 Williams Partners LP / ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 135,000 140,738 Williams Partners LP / ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 145,000 154,063 Williams Partners LP / ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 249,000 253,980 Financials (3.8%) Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 565,000 662,463 Banco do Brasil SA/Cayman 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 940,000 916,239 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 75,000 76,500 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 137,000 140,000 CIT Group, Inc. sr. unsec. notes 5s, 2023 110,000 112,475 CIT Group, Inc. sr. unsec. notes 5s, 2022 130,000 133,575 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 135,000 142,682 CIT Group, Inc. sr. unsec. unsub. notes 3 7/8s, 2019 65,000 64,838 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 205,000 222,425 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 165,000 174,075 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 111,000 72,150 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 159,000 159,000 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 160,000 135,600 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 251,000 266,060 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 125,000 127,813 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 205,000 203,975 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. notes 8 1/8s, 2019 (PIK) 68,000 67,320 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 348,000 358,510 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 215,000 215,941 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 15,000 16,313 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 115,000 121,038 iStar Financial, Inc. sr. unsec. notes 5s, 2019 (R) 55,000 53,350 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 75,000 80,250 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 215,000 230,050 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 80,000 76,800 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 213,000 193,830 Navient, LLC sr. unsec. unsub. notes Ser. A, MTN, 8.45s, 2018 229,000 255,335 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 15,000 15,788 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2019 128,000 117,120 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 118,000 120,655 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 100,000 102,500 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 215,000 215,538 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 50,000 45,875 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 225,000 217,688 Royal Bank of Scotland Group PLC unsec. sub. notes 5 1/8s, 2024 (United Kingdom) 100,000 101,719 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. notes 7 3/4s, 2018 (Russia) 2,750,000 2,420,000 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 325,000 286,000 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) 500,000 466,125 Springleaf Finance Corp. sr. unsec. notes 5 1/4s, 2019 160,000 156,800 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 590,000 584,100 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 155,000 157,672 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 70,000 58,800 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) 200,000 150,000 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 264,000 257,400 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 979,000 826,276 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 113,000 110,740 Walter Investment Management Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2021 135,000 120,488 Health care (2.6%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 195,000 198,900 Acadia Healthcare Co., Inc. company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 85,000 83,725 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 139,000 144,838 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) (PIK) 50,000 50,500 Catamaran Corp. company guaranty sr. unsec. bonds 4 3/4s, 2021 173,000 173,000 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 85,000 85,213 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2021 30,000 31,125 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 62,000 64,170 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 35,000 37,078 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) (PIK) 200,000 203,000 ConvaTec Healthcare D SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 125,660 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 $240,000 215,700 Crown Newco 3 PLC 144A company guaranty sr. notes 7s, 2018 (United Kingdom) GBP 208,761 337,570 DaVita HealthCare Partners, Inc. company guaranty sr. unsec. notes 5 1/8s, 2024 $175,000 178,500 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 278,000 278,695 Endo Finance, LLC & Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2023 165,000 161,288 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 165,000 176,138 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 4 3/4s, 2024 60,000 60,600 Halyard Health, Inc. 144A sr. unsec. notes 6 1/4s, 2022 158,000 160,370 HCA, Inc. company guaranty sr. notes 3 3/4s, 2019 93,000 93,233 HCA, Inc. sr. notes 6 1/2s, 2020 825,000 922,969 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 55,000 62,700 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 166,000 174,300 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 49,000 50,470 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 220,000 224,840 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 180,000 193,050 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 208,000 211,120 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 393,000 430,335 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 85,000 90,100 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 (R) 130,000 135,283 Omnicare, Inc. sr. unsec. notes 5s, 2024 30,000 30,750 Omnicare, Inc. sr. unsec. notes 4 3/4s, 2022 135,000 137,025 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 235,000 245,575 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 60,000 61,200 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2024 388,000 395,760 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2022 278,000 284,950 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 160,000 166,800 Teleflex, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2024 50,000 50,000 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 50,000 50,125 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 132,000 131,010 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 355,000 386,950 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 231,000 248,055 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 7s, 2020 30,000 31,650 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 40,000 41,260 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 30,000 31,350 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 35,000 35,263 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 6 3/4s, 2018 139,000 147,864 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 188,000 194,110 Technology (1.2%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 80,000 83,600 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 107,000 91,485 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 466,000 454,350 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 74,000 87,875 First Data Corp. company guaranty sr. unsec. notes 11 1/4s, 2021 63,000 71,505 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 164,000 188,190 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 700,000 749,000 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 40,000 43,700 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 110,000 114,950 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 55,000 58,850 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 (R) 185,000 192,400 Micron Technology, Inc. 144A sr. unsec. notes 5 7/8s, 2022 185,000 194,250 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 400,000 394,000 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 115,000 116,150 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 125,000 130,625 Techem Energy Metering Service GmbH 144A sr. sub. bonds 7 7/8s, 2020 (Germany) EUR 200,000 266,901 Trionista TopCo. GmbH 144A sr. unsec. sub. notes 6 7/8s, 2021 (Germany) EUR 265,000 338,133 Transportation (0.2%) Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 $158,000 164,715 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 270,000 262,575 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 280,000 277,200 Utilities and power (1.9%) AES Corp./Virginia (The) sr. unsec. unsub. notes 8s, 2017 475,000 533,188 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 135,000 152,550 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 70,000 70,000 Calpine Corp. sr. unsec. notes 5 3/4s, 2025 340,000 344,250 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 45,000 47,813 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 35,000 37,013 Centrais Electricas Brasileiras SA (Electrobras) 144A sr. unsec. unsub. notes 6 7/8s, 2019 (Brazil) 350,000 357,000 Dynegy Finance I, Inc./Dynegy Finance II, Inc. 144A company guaranty sr. notes 7 5/8s, 2024 10,000 10,200 Dynegy Finance I, Inc./Dynegy Finance II, Inc. 144A company guaranty sr. notes 7 3/8s, 2022 20,000 20,350 Dynegy Finance I, Inc./Dynegy Finance II, Inc. 144A company guaranty sr. notes 6 3/4s, 2019 338,000 343,915 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 401,000 501 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 247,000 312,826 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 (In default) (NON) 175,000 207,375 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 150,000 166,500 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 56,000 56,700 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 50,000 46,750 EP Energy, LLC/Everest Acquisition Finance, Inc. sr. unsec. notes 9 3/8s, 2020 279,000 281,790 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 65,000 67,068 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 190,000 187,150 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 45,000 44,775 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 186,000 193,592 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 785,000 903,527 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 595,000 641,113 NRG Yield Operating, LLC 144A company guaranty sr. unsec. notes 5 3/8s, 2024 85,000 86,275 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 170,000 169,575 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 120,000 115,800 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5s, 2022 85,000 80,325 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 100,000 91,750 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 199,000 199,995 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) (NON) 90,000 63,675 Total corporate bonds and notes (cost $103,919,334) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (21.6%) (a) Principal amount Value U.S. Government Agency Mortgage Obligations (21.6%) Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, January 1, 2045 $3,000,000 $3,356,250 4 1/2s, TBA, January 1, 2045 20,000,000 21,717,188 4s, TBA, January 1, 2045 25,000,000 26,691,405 3 1/2s, TBA, January 1, 2045 9,000,000 9,386,719 3s, TBA, January 1, 2045 6,000,000 6,072,656 Total U.S. government and agency mortgage obligations (cost $66,732,578) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Bonds 3.375%, May 15, 2044 (i) $38,000 $42,975 U.S. Treasury Notes 0.875%, September 15, 2016 (i) 132,000 132,998 0.625%, November 30, 2017 (i) 88,000 86,888 1.000%, May 31, 2018 (i) 16,000 15,856 Total U.S. treasury Obligations (cost $278,717) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (10.6%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $2,020,000 $1,937,180 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 5,276,000 5,220,602 Argentina (Republic of) sr. unsec. unsub. notes Ser. 1, 8 3/4s, 2017 (Argentina) (In default) (NON) 1,750,000 1,522,500 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 420,000 448,115 Brazil (Federal Republic of) unsec. notes 10s, 2017 (Brazil) (units) BRL 1,500 537,610 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 11 3/4s, 2015 (Argentina) $797,000 791,023 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) 725,000 681,500 Chile (Republic of) notes 5 1/2s, 2020 (Chile) CLP 170,000,000 293,325 Croatia (Republic of) 144A sr. unsec. bonds 6s, 2024 (Croatia) $200,000 213,000 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 225,000 239,063 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 265,000 289,513 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 175,000 105,000 Gabon (Republic of) 144A unsec. bonds 6 3/8s, 2024 (Gabon) 400,000 378,000 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) 203,000 204,125 Ghana (Republic of) 144A unsec. notes 7 7/8s, 2023 (Ghana) 691,585 637,987 Hellenic (Republic of) sr. unsec. bonds 4 3/4s, 2019 (Greece) EUR 1,215,000 1,172,113 Hellenic (Republic of) sr. unsec. notes 3 3/8s, 2017 (Greece) EUR 1,092,000 1,053,834 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2024 (Greece) (STP) EUR 7,151,492 5,478,894 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2023 (Greece) (STP) EUR 3,725,000 2,857,715 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) $560,000 532,969 Kenya (Republic of) 144A sr. unsec. notes 6 7/8s, 2024 (Kenya) 200,000 211,000 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) 200,000 176,850 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 1,598,200 1,650,142 Russia (Federation of) 144A unsec. notes 3 1/4s, 2017 (Russia) 2,600,000 2,492,100 Serbia (Republic of) 144A sr. unsec. bonds 4 7/8s, 2020 (Serbia) 100,000 99,875 Serbia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2024 (Serbia) 65,226 66,102 Sri Lanka (Republic of) 144A notes 7.4s, 2015 (Sri Lanka) 200,000 200,592 Turkey (Republic of) sr. unsec. bonds 5 3/4s, 2024 (Turkey) 500,000 558,750 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 (Turkey) 1,205,000 1,347,190 Ukraine (Government of) 144A sr. unsec. notes 9 1/4s, 2017 (Ukraine) 1,725,000 1,035,000 Venezuela (Bolivarian Republic of) 144A sr. unsec. unsub. bonds 13 5/8s, 2018 (Venezuela) 1,285,000 649,902 Total foreign government and agency bonds and notes (cost $37,068,570) SENIOR LOANS (2.3%) (a) (c) Principal amount Value Basic materials (0.1%) Atkore International, Inc. bank term loan FRN 4 1/2s, 2021 $104,475 $102,255 Ineos US Finance, LLC bank term loan FRN 3 3/4s, 2018 70,946 68,741 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 59,625 57,464 WR Grace & Co. bank term loan FRN 3s, 2021 106,308 105,555 WR Grace & Co. bank term loan FRN Ser. DD, 1s, 2021 (U) 38,158 37,888 Capital goods (0.1%) Gates Global, LLC/Gates Global Co. bank term loan FRN 4 1/4s, 2021 141,645 137,497 Communication services (0.2%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 139,000 137,871 Asurion, LLC bank term loan FRN Ser. B1, 5s, 2019 144,530 142,211 Level 3 Financing, Inc. bank term loan FRN Ser. B1, 4s, 2020 75,000 74,438 Level 3 Financing, Inc. bank term loan FRN Ser. B5, 4 1/2s, 2022 130,000 130,041 Consumer cyclicals (1.1%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 6.985s, 2017 851,175 746,906 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 9 3/4s, 2017 69,650 61,153 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 258,700 238,004 CCM Merger, Inc. bank term loan FRN Ser. B, 4 1/2s, 2021 169,607 167,063 Delta 2 (Lux) Sarl bank term loan FRN 4 3/4s, 2021 (Luxembourg) 130,000 126,588 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 207,381 191,137 Hilton Worldwide Finance, LLC bank term loan FRN Ser. B, 3 1/2s, 2020 197,368 194,655 iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.906s, 2019 323,000 303,822 JC Penney Corp., Inc. bank term loan FRN 5s, 2019 429,750 412,918 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 111,606 110,768 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 286,978 280,442 ROC Finance, LLC bank term loan FRN 5s, 2019 128,697 119,366 Travelport Finance Sarl bank term loan FRN Ser. B, 6s, 2021 (Luxembourg) 175,000 174,519 Univision Communications, Inc. bank term loan FRN 4s, 2020 305,113 297,790 Visteon Corp. bank term loan FRN Ser. DD, 3 1/2s, 2021 94,525 93,225 Consumer staples (0.2%) BC ULC bank term loan FRN Ser. B, 4 1/2s, 2021 (Canada) 155,000 154,557 CEC Entertainment, Inc. bank term loan FRN Ser. B, 4s, 2021 147,883 143,693 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 128,264 127,279 Libbey Glass, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 84,575 83,095 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2019 168,399 165,294 Health care (0.2%) CHS/Community Health Systems, Inc. bank term loan FRN Ser. D, 4 1/4s, 2021 138,600 138,138 Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.156s, 2021 223,313 219,963 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 79,600 78,124 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4s, 2019 84,656 82,398 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Canada) 119,700 115,959 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 3 1/2s, 2020 104,487 103,398 Technology (0.2%) Avaya, Inc. bank term loan FRN Ser. B3, 4.67s, 2017 104,078 99,676 Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 207,549 204,371 Dell, Inc. bank term loan FRN Ser. B, 4 1/2s, 2020 64,511 64,246 Freescale Semiconductor, Inc. bank term loan FRN Ser. B5, 5s, 2021 291,313 289,856 Transportation (0.1%) Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 (PIK) 205,000 201,925 Utilities and power (0.1%) Energy Future Intermediate Holding Co., LLC bank term loan FRN 4 1/4s, 2016 75,000 74,953 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.648s, 2017 496,516 320,193 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.648s, 2017 5,096 3,273 Total senior loans (cost $7,551,387) PURCHASED SWAP OPTIONS OUTSTANDING (0.8%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.38/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.38 $21,333,200 $212,692 2.3925/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.3925 14,724,200 153,573 2.28/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.28 21,333,200 104,533 2.285/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.285 14,724,200 66,553 Barclays Bank PLC 2.43/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.43 14,724,200 191,120 2.33/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.33 14,724,200 94,235 Citibank, N.A. 2.20/3 month USD-LIBOR-BBA/May-25 May-15/2.20 21,333,200 186,879 2.528/3 month USD-LIBOR-BBA/Mar-25 Mar-15/2.528 7,362,100 157,255 2.2425/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.2425 39,624,000 135,910 2.426/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.426 7,777,500 97,530 2.322/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.322 7,777,500 44,410 (2.4775)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.4775 39,624,000 43,190 Credit Suisse International 2.25/3 month USD-LIBOR-BBA/May-25 May-15/2.25 33,114,000 340,412 2.40/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.40 18,385,000 204,809 2.30/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.30 18,385,000 102,772 (2.60)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.60 38,845,900 36,515 Goldman Sachs International 2.23/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.23 39,624,000 121,249 (2.47)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.47 39,624,000 47,153 (2.89)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.89 3,681,050 26,393 (2.94)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.94 3,681,050 14,430 (3.04)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/3.04 3,681,050 6,184 Total purchased swap options outstanding (cost $2,447,861) PURCHASED OPTIONS OUTSTANDING (0.1%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/$100.37 $22,000,000 $115,500 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/99.41 11,000,000 28,380 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/99.22 11,000,000 24,420 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jan-15/103.13 11,000,000 660 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jan-15/102.94 11,000,000 330 Total purchased options outstanding (cost $741,641) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 353 $352,857 M/I Homes, Inc. Ser. A, $2.438 pfd. 4,100 106,149 Total preferred stocks (cost $302,913) CONVERTIBLE PREFERRED STOCKS (0.0%) (a) Shares Value United Technologies Corp. $3.75 cv. pfd. 2,330 $142,899 Total convertible preferred stocks (cost $127,885) CONVERTIBLE BONDS AND NOTES (0.0%) (a) Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $100,000 $126,438 Total convertible bonds and notes (cost $105,355) COMMON STOCKS (0.0%) (a) Shares Value Lone Pine Resources Canada, Ltd. (Canada) (F) (NON) 9,978 $399 Lone Pine Resources, Inc. Class A (Canada) (F) (NON) 9,978 399 Tribune Co. Class 1C (F) 40,066 10,017 Total common stocks (cost $65,186) SHORT-TERM INVESTMENTS (8.1%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.10% (AFF) Shares 13,296,614 $13,296,614 SSgA Prime Money Market Fund Class N 0.04% (P) Shares 490,000 490,000 U.S. Treasury Bills with effective yields ranging from 0.03% to 0.04%, April 2, 2015 (SEGCCS) $1,067,000 1,066,893 U.S. Treasury Bills with an effective yield of 0.01%, February 12, 2015 (SEGSF) 100,000 99,999 U.S. Treasury Bills with effective yields ranging from zero% to 0.01%, February 5, 2015 (SEGSF)(SEGCCS) 5,899,000 5,898,957 U.S. Treasury Bills with an effective yield of 0.01%, January 15, 2015 (SEGCCS) 137,000 136,999 U.S. Treasury Bills with effective yields ranging from zero% to 0.01%, January 22, 2015 (SEGSF)(SEGCCS) 783,000 782,997 U.S. Treasury Bills with an effective yield of 0.01%, January 8, 2015 (SEGSF)(SEGCCS) 212,000 212,000 U.S. Treasury Bills with an effective yield of 0.11%, July 23, 2015 (SEG) (SEGSF)(SEGCCS) 3,253,000 3,250,947 Total short-term investments (cost $25,235,559) TOTAL INVESTMENTS Total investments (cost $377,992,389) (b) FORWARD CURRENCY CONTRACTS at 12/31/14 (aggregate face value $170,875,314) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 1/21/15 $393,699 $426,728 $33,029 Canadian Dollar Sell 1/21/15 1,556,951 1,559,928 2,977 Chilean Peso Sell 1/21/15 381,145 385,350 4,205 Chinese Yuan (Offshore) Buy 2/13/15 977 15,776 (14,799) Euro Sell 3/18/15 2,175,050 2,254,334 79,284 South Korean Won Buy 2/13/15 1,596,808 1,584,751 12,057 South Korean Won Sell 2/13/15 1,576,302 1,588,739 12,437 Barclays Bank PLC Australian Dollar Sell 1/21/15 1,488,277 1,567,921 79,644 Canadian Dollar Sell 1/21/15 1,596,013 1,651,110 55,097 Chinese Yuan (Offshore) Buy 2/13/15 3,200,878 3,233,485 (32,607) Japanese Yen Sell 2/13/15 723,107 767,544 44,437 Mexican Peso Buy 1/21/15 1,512,100 1,646,370 (134,270) Mexican Peso Sell 1/21/15 1,512,100 1,646,996 134,896 New Zealand Dollar Buy 1/21/15 844,252 853,193 (8,941) South Korean Won Sell 2/13/15 1,576,303 1,588,739 12,436 Swiss Franc Sell 3/18/15 1,538,156 1,587,311 49,155 Citibank, N.A. Australian Dollar Sell 1/21/15 917,951 995,715 77,764 Brazilian Real Buy 1/5/15 3,049,620 3,226,750 (177,130) Brazilian Real Sell 1/5/15 3,049,620 3,179,796 130,176 Brazilian Real Sell 4/2/15 238,700 238,299 (401) Canadian Dollar Sell 1/21/15 2,337,319 2,369,522 32,203 Chilean Peso Buy 1/21/15 7,887 7,981 (94) Chilean Peso Sell 1/21/15 7,887 8,270 383 Euro Sell 3/18/15 1,055,498 1,126,469 70,971 Japanese Yen Sell 2/13/15 1,079,729 1,157,168 77,439 Mexican Peso Buy 1/21/15 1,487,290 1,505,992 (18,702) New Zealand Dollar Buy 1/21/15 1,694,577 1,708,735 (14,158) Norwegian Krone Sell 3/18/15 902,080 970,470 68,390 Swiss Franc Sell 3/18/15 1,480,344 1,520,698 40,354 Credit Suisse International Australian Dollar Sell 1/21/15 772,801 772,073 (728) British Pound Buy 3/18/15 1,555,832 1,559,218 (3,386) Canadian Dollar Sell 1/21/15 880,689 913,871 33,182 Euro Sell 3/18/15 4,034,068 4,108,964 74,896 Indian Rupee Buy 2/13/15 1,564,773 1,600,513 (35,740) Japanese Yen Buy 2/13/15 47,424 61,933 (14,509) New Zealand Dollar Buy 1/21/15 1,618,946 1,637,385 (18,439) Norwegian Krone Sell 3/18/15 1,205,643 1,319,476 113,833 Swedish Krona Buy 3/18/15 756,824 774,765 (17,941) Swiss Franc Sell 3/18/15 1,480,344 1,520,764 40,420 Deutsche Bank AG Australian Dollar Sell 1/21/15 82,523 109,765 27,242 British Pound Sell 3/18/15 773,866 779,196 5,330 Canadian Dollar Sell 1/21/15 1,549,809 1,591,209 41,400 Euro Sell 3/18/15 2,294,803 2,353,197 58,394 New Zealand Dollar Buy 1/21/15 2,353,838 2,356,455 (2,617) Norwegian Krone Sell 3/18/15 2,080,153 2,236,632 156,479 Polish Zloty Buy 3/18/15 753,761 794,551 (40,790) Swiss Franc Sell 3/18/15 146,040 150,685 4,645 Turkish Lira Buy 3/18/15 1,481,854 1,581,024 (99,170) Goldman Sachs International Australian Dollar Sell 1/21/15 917,951 984,042 66,091 Canadian Dollar Sell 1/21/15 1,582,074 1,616,251 34,177 Euro Sell 3/18/15 2,599,454 2,707,886 108,432 Japanese Yen Buy 2/13/15 102,876 94,068 8,808 New Zealand Dollar Buy 1/21/15 1,577,430 1,581,983 (4,553) Norwegian Krone Sell 3/18/15 700,976 754,087 53,111 Swedish Krona Buy 3/18/15 9,021 25,739 (16,718) HSBC Bank USA, National Association Australian Dollar Sell 1/21/15 755,595 809,784 54,189 British Pound Buy 3/18/15 773,554 775,992 (2,438) Canadian Dollar Sell 1/21/15 780,196 805,851 25,655 Chinese Yuan (Offshore) Buy 2/13/15 1,559,503 1,572,109 (12,606) Euro Sell 3/18/15 3,097,839 3,200,068 102,229 Japanese Yen Buy 2/13/15 123,392 88,052 35,340 New Zealand Dollar Buy 1/21/15 777,577 774,361 3,216 Swedish Krona Sell 3/18/15 160,018 158,331 (1,687) JPMorgan Chase Bank N.A. Australian Dollar Sell 1/21/15 2,290,026 2,320,037 30,011 Brazilian Real Buy 1/5/15 3,000,000 3,194,139 (194,139) Brazilian Real Sell 1/5/15 3,000,000 3,113,579 113,579 British Pound Sell 3/18/15 292,848 294,647 1,799 Canadian Dollar Sell 1/21/15 2,166,963 2,191,059 24,096 Euro Sell 3/18/15 1,245,602 1,285,934 40,332 Indian Rupee Buy 2/13/15 1,547,688 1,552,399 (4,711) Japanese Yen Sell 2/13/15 732,158 735,883 3,725 Malaysian Ringgit Sell 2/13/15 1,492,227 1,559,980 67,753 Mexican Peso Buy 1/21/15 1,523,727 1,541,601 (17,874) New Taiwan Dollar Sell 2/13/15 1,601,307 1,660,958 59,651 New Zealand Dollar Buy 1/21/15 91,521 147,862 (56,341) Norwegian Krone Sell 3/18/15 1,289,169 1,386,826 97,657 Russian Ruble Buy 3/18/15 160,633 168,850 (8,217) Russian Ruble Sell 3/18/15 160,633 181,105 20,472 Singapore Dollar Sell 2/13/15 1,553,553 1,578,451 24,898 Swedish Krona Sell 3/18/15 13,126 8,714 (4,412) Swiss Franc Sell 3/18/15 2,754,217 2,834,511 80,294 Royal Bank of Scotland PLC (The) Australian Dollar Buy 1/21/15 37,103 7,053 30,050 British Pound Buy 3/18/15 298,144 301,003 (2,859) Canadian Dollar Sell 1/21/15 1,538,796 1,571,283 32,487 Euro Sell 3/18/15 2,848,525 2,920,209 71,684 New Zealand Dollar Buy 1/21/15 1,579,845 1,585,575 (5,730) Norwegian Krone Sell 3/18/15 751,149 854,581 103,432 Singapore Dollar Sell 2/13/15 1,543,824 1,575,532 31,708 Swedish Krona Buy 3/18/15 751,781 790,002 (38,221) Swedish Krona Sell 3/18/15 753,296 777,270 23,974 State Street Bank and Trust Co. Australian Dollar Buy 1/21/15 3,304,689 3,463,397 (158,708) Australian Dollar Sell 1/21/15 3,304,689 3,506,843 202,154 Brazilian Real Buy 1/5/15 3,006,922 3,205,149 (198,227) Brazilian Real Sell 1/5/15 3,006,922 3,082,568 75,646 British Pound Sell 3/18/15 1,090 13,037 11,947 Canadian Dollar Sell 1/21/15 1,174,940 1,227,156 52,216 Chilean Peso Sell 1/21/15 609 322 (287) Euro Sell 3/18/15 123,992 183,625 59,633 Israeli Shekel Sell 1/21/15 1,537,066 1,601,849 64,783 Japanese Yen Buy 2/13/15 1,446,215 1,515,608 (69,393) Japanese Yen Sell 2/13/15 1,446,215 1,518,572 72,357 Malaysian Ringgit Sell 2/13/15 1,530,829 1,541,837 11,008 Mexican Peso Buy 1/21/15 1,515,472 1,641,257 (125,785) Mexican Peso Sell 1/21/15 1,515,472 1,624,804 109,332 New Taiwan Dollar Sell 2/13/15 8,020 8,321 301 New Zealand Dollar Buy 1/21/15 1,634,290 1,663,167 (28,877) Norwegian Krone Sell 3/18/15 743,585 786,429 42,844 Singapore Dollar Sell 2/13/15 95,711 98,390 2,679 Swiss Franc Sell 3/18/15 3,059,793 3,146,745 86,952 Turkish Lira Buy 3/18/15 1,505,612 1,599,582 (93,970) UBS AG Australian Dollar Sell 1/21/15 1,205,315 1,281,359 76,044 British Pound Sell 3/18/15 254,373 255,210 837 Canadian Dollar Sell 1/21/15 1,290,060 1,330,066 40,006 Euro Sell 3/18/15 3,660,885 3,741,869 80,984 Hungarian Forint Buy 3/18/15 1,479,625 1,564,345 (84,720) Hungarian Forint Sell 3/18/15 1,479,625 1,577,344 97,719 Japanese Yen Sell 2/13/15 755,036 761,148 6,112 New Zealand Dollar Buy 1/21/15 775,474 769,519 5,955 WestPac Banking Corp. Australian Dollar Sell 1/21/15 684,895 755,387 70,492 Canadian Dollar Sell 1/21/15 2,725,008 2,826,003 100,995 Euro Sell 3/18/15 2,644,618 2,730,630 86,012 New Zealand Dollar Buy 1/21/15 1,541,445 1,581,822 (40,377) South Korean Won Buy 2/13/15 1,603,389 1,588,491 14,898 Total FUTURES CONTRACTS OUTSTANDING at 12/31/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Bobl 5 yr (Long) 29 $4,571,715 Mar-15 $28,687 Euro-Bund 10 yr (Long) 9 1,697,495 Mar-15 13,697 Euro-Buxl 30 yr (Short) 10 1,875,336 Mar-15 (85,944) U.S. Treasury Bond 30 yr (Long) 5 722,813 Mar-15 (3,728) U.S. Treasury Bond Ultra 30 yr (Short) 9 1,486,688 Mar-15 (67,376) U.S. Treasury Note 5 yr (Long) 167 19,861,258 Mar-15 (16,293) U.S. Treasury Note 10 yr (Short) 217 $27,514,922 Mar-15 (181,022) Total WRITTEN SWAP OPTIONS OUTSTANDING at 12/31/14 (premiums $2,809,580) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.50)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.50 $14,724,200 $275,343 (2.48)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.48 21,333,200 363,304 Barclays Bank PLC (2.53)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.53 14,724,200 312,889 Citibank, N.A. (2.28)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.28 7,362,100 8,835 2.36/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.36 19,812,000 73,304 (2.53)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.53 7,362,100 159,464 (2.53)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.53 7,777,500 165,272 (2.36)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.36 19,812,000 171,572 Credit Suisse International (2.51)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.51 18,385,000 356,853 Goldman Sachs International (2.49)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.49 3,681,050 18,368 2.84/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.84 3,681,050 31,252 2.35/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.35 19,812,000 80,040 (2.35)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.35 19,812,000 160,279 JPMorgan Chase Bank N.A. (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 6,568,000 1,005,357 Total WRITTEN OPTIONS OUTSTANDING at 12/31/14 (premiums $684,063) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/$99.42 $22,000,000 $57,420 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/98.48 22,000,000 26,400 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/98.53 11,000,000 13,860 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/98.34 11,000,000 11,770 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/97.66 11,000,000 6,380 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/97.47 11,000,000 5,390 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jan-15/102.13 11,000,000 11 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jan-15/101.13 11,000,000 11 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jan-15/101.94 11,000,000 11 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jan-15/100.94 11,000,000 11 Total TBA SALE COMMITMENTS OUTSTANDING at 12/31/14 (proceeds receivable $7,476,445) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, January 1, 2045 $4,000,000 1/14/15 $4,343,438 Federal National Mortgage Association, 4s, January 1, 2045 1,000,000 1/14/15 1,067,656 Federal National Mortgage Association, 3 1/2s, January 1, 2045 2,000,000 1/14/15 2,085,938 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/14 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. AUD 7,354,000 (E) $— 7/31/24 4.5175% 6 month AUD-BBR-BBSW $(214,702) AUD 1,379,000 (E) — 8/6/24 4.63% 6 month AUD-BBR-BBSW (45,236) AUD 10,134,000 (E) — 10/16/24 6 month AUD-BBR-BBSW 4.232% 187,384 AUD 5,590,000 — 12/05/24 6 month AUD-BBR-BBSW 3.4525% 128,130 AUD 1,388,000 — 12/05/24 6 month AUD-BBR-BBSW 3.4575% 32,318 NOK 8,596,000 — 12/29/24 6 month NOK-NIBOR-NIBR 2.045% 14,297 NZD 4,276,000 — 10/29/24 3 month NZD-BBR-FRA 4.42025% 89,990 Credit Suisse International AUD 4,153,000 (E) — 10/16/24 6 month AUD-BBR-BBSW 4.1975% 72,092 CAD 3,348,000 — 10/30/24 3 month CAD-BA-CDOR 2.495% 67,707 CHF 555,000 — 10/27/24 6 month CHF-LIBOR-BBA 0.785% 16,469 CHF 519,000 — 10/28/24 6 month CHF-LIBOR-BBA 0.765% 14,359 NOK 10,036,000 — 11/06/24 6 month NOK-NIBOR-NIBR 2.29% 48,255 NOK 2,698,000 — 12/30/24 6 month NOK-NIBOR-NIBR 2.005% 3,163 SEK 20,236,000 — 11/11/19 0.78% 3 month SEK-STIBOR-SIDE (21,284) SEK 10,496,000 — 11/11/24 3 month SEK-STIBOR-SIDE 1.49% 33,199 Deutsche Bank AG NOK 10,036,000 — 11/06/24 6 month NOK-NIBOR-NIBR 2.29% 48,255 PLN 9,968,000 — 3/17/24 4.1072% 6 month PLN-WIBOR-WIBO (532,525) PLN 4,970,000 — 3/18/24 4.12875% 6 month PLN-WIBOR-WIBO (268,271) PLN 4,165,000 — 3/27/24 4.045% 6 month PLN-WIBOR-WIBO (221,049) PLN 48,815,000 — 7/14/16 6 month PLN-WIBOR-WIBO 2.48% 125,909 Goldman Sachs International AUD 1,993,000 (E) — 8/6/24 4.525% 6 month AUD-BBR-BBSW (58,464) KRW 2,978,000,000 — 10/30/19 3 month KRW-CD-KSDA-BLOOMBERG 2.2875% 12,094 KRW 4,589,000,000 — 11/05/19 3 month KRW-CD-KSDA-BLOOMBERG 2.165% (5,870) KRW 1,462,000,000 — 11/06/19 3 month KRW-CD-KSDA-BLOOMBERG 2.17% (1,567) NOK 5,018,000 — 11/05/24 6 month NOK-NIBOR-NIBR 2.315% 25,728 NOK 5,018,000 — 11/05/24 6 month NOK-NIBOR-NIBR 2.32% 26,044 NOK 2,698,000 — 12/31/24 6 month NOK-NIBOR-NIBR 1.955% 1,484 NOK 10,036,000 — 11/06/24 6 month NOK-NIBOR-NIBR 2.32% 51,982 NZD 866,000 — 10/31/24 3 month NZD-BBR-FRA 4.425% 18,467 NZD 1,083,000 — 10/31/24 3 month NZD-BBR-FRA 4.42% 22,749 NZD 1,083,000 — 11/3/24 3 month NZD-BBR-FRA 4.415% 22,391 SEK 20,876,000 — 10/27/24 3 month SEK-STIBOR-SIDE 1.6025% 96,563 SEK 17,428,000 — 10/29/24 3 month SEK-STIBOR-SIDE 1.58% 75,861 SEK 21,331,000 — 11/10/19 0.775% 3 month SEK-STIBOR-SIDE (21,816) SEK 10,833,000 — 11/10/24 3 month SEK-STIBOR-SIDE 1.4775% 32,658 JPMorgan Chase Bank N.A. AUD 3,701,000 (E) — 8/6/24 4.5175% 6 month AUD-BBR-BBSW (107,655) CAD 3,436,000 — 10/30/24 3 month CAD-BA-CDOR 2.5025% 71,536 JPY 2,402,400,000 — 2/19/15 6 month JPY-LIBOR-BBA 0.705% 56,237 JPY 511,900,000 — 2/19/20 6 month JPY-LIBOR-BBA 1.3975% 276,696 KRW 2,978,000,000 — 11/06/19 3 month KRW-CD-KSDA-BLOOMBERG 2.165% (3,836) KRW 1,462,000,000 — 11/3/19 3 month KRW-CD-KSDA-BLOOMBERG 2.245% 3,197 KRW 1,462,000,000 — 11/04/19 3 month KRW-CD-KSDA-BLOOMBERG 2.195% 34 MXN 20,366,000 — 7/24/29 1 month MXN-TIIE-BANXICO 6.565% 494 NZD 1,273,000 — 11/4/24 3 month NZD-BBR-FRA 4.38% 23,419 SEK 19,966,000 — 11/10/19 0.78% 3 month SEK-STIBOR-SIDE (21,054) SEK 10,388,000 — 11/10/24 3 month SEK-STIBOR-SIDE 1.485% 32,277 SEK 10,388,000 — 11/11/24 3 month SEK-STIBOR-SIDE 1.485% 32,222 SEK 19,966,000 — 11/11/19 0.775% 3 month SEK-STIBOR-SIDE (20,367) Total $— (E) Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $249,356,000 (E) $1,043,411 3/18/17 1.25% 3 month USD-LIBOR-BBA $109,072 152,463,000 (E) 2,810,687 3/18/20 2.25% 3 month USD-LIBOR-BBA 96,237 32,013,000 (E) 1,836,640 3/18/25 3.00% 3 month USD-LIBOR-BBA (40,250) 10,396,000 (E) (1,686,070) 3/18/45 3 month USD-LIBOR-BBA 3.50% 39,790 16,758,000 (E) (93) 12/16/17 1.835% 3 month USD-LIBOR-BBA (43,999) 45,332,000 (E) (252) 12/16/17 1.897% 3 month USD-LIBOR-BBA (174,326) 22,734,000 (E) (126) 12/16/17 1.86625% 3 month USD-LIBOR-BBA (73,671) 34,694,000 (E) (193) 12/16/17 1.905% 3 month USD-LIBOR-BBA (138,864) 8,457,000 (E) (47) 12/16/17 1.8625% 3 month USD-LIBOR-BBA (26,780) 58,944,000 (E) (83,839) 12/16/17 1.882% 3 month USD-LIBOR-BBA (292,796) 27,930,000 (E) (155) 12/16/17 3 month USD-LIBOR-BBA 1.80% 53,778 19,754,000 (E) (159) 12/16/18 2.34% 3 month USD-LIBOR-BBA (236,101) 14,817,000 (E) (119) 12/16/18 2.3795% 3 month USD-LIBOR-BBA (194,163) 11,925,000 (48) 12/19/19 1.742% 3 month USD-LIBOR-BBA 10,922 28,132,000 (E) (156) 12/16/17 3 month USD-LIBOR-BBA 1.924% 122,809 4,939,000 (E) (40) 12/16/18 2.337% 3 month USD-LIBOR-BBA (58,597) 8,788,000 (E) (71) 12/16/18 2.0025% 3 month USD-LIBOR-BBA (18,464) 17,960,000 (E) (9,380) 12/16/18 1.9525% 3 month USD-LIBOR-BBA (20,766) 16,977,000 (E) (190) 10/22/24 3 month USD-LIBOR-BBA 3.14875% 211,258 16,977,000 (E) (190) 10/22/24 3 month USD-LIBOR-BBA 3.145% 208,491 2,234,000 (E) (294,694) 3/18/45 3 month USD-LIBOR-BBA 3.40% 28,260 2,023,000 (E) 91,061 3/18/25 2.90% 3 month USD-LIBOR-BBA (9,103) 15,026,000 (121) 12/19/19 1.7285% 3 month USD-LIBOR-BBA 23,536 11,925,000 (48) 12/19/19 1.734% 3 month USD-LIBOR-BBA 15,545 EUR 3,282,000 (E) 22,041 3/18/17 0.50% 6 month EUR-EURIBOR-REUTERS (2,947) EUR 8,479,000 (E) (157,886) 3/18/20 6 month EUR-EURIBOR-REUTERS 0.75% 30,232 EUR 2,985,000 (E) (189,005) 3/18/25 6 month EUR-EURIBOR-REUTERS 1.50% 42,228 EUR 2,455,000 (E) (411,614) 3/18/35 6 month EUR-EURIBOR-REUTERS 2.25% 85,178 EUR 1,000 (E) (197) 3/18/45 6 month EUR-EURIBOR-REUTERS 2.25% 41 EUR 12,709,000 (E) (182) 10/22/24 1.75% 6 month EUR-EURIBOR-REUTERS (373,388) EUR 12,709,000 (E) (182) 10/22/24 1.757% 6 month EUR-EURIBOR-REUTERS (378,632) GBP 14,989,000 (E) 417,876 3/18/17 2.00% 6 month GBP-LIBOR-BBA (42,774) GBP 13,431,000 (E) (877,662) 3/18/20 6 month GBP-LIBOR-BBA 2.50% 133,952 GBP 12,791,000 (E) 1,730,426 3/18/25 3.00% 6 month GBP-LIBOR-BBA (358,035) GBP 3,213,000 (E) (919,486) 3/18/45 6 month GBP-LIBOR-BBA 3.25% 239,162 JPY 32,455,000 (11) 3/24/44 6 month JPY-LIBOR-BBA 1.80% 34,596 JPY 63,551,000 (21) 3/24/44 6 month JPY-LIBOR-BBA 1.79625% 67,219 JPY 1,780,000,000 (70) 3/14/19 6 month JPY-LIBOR-BBA 0.3175% 85,943 JPY 389,500,000 (68) 3/14/44 1.795% 6 month JPY-LIBOR-BBA (412,331) JPY 31,464,000 (6) 3/24/44 6 month JPY-LIBOR-BBA 1.80125% 33,630 JPY 36,000,000 (11) 11/07/44 6 month JPY-LIBOR-BBA 1.5025% 13,977 JPY 215,000,000 (65) 11/07/44 6 month JPY-LIBOR-BBA 1.495% 79,894 JPY 1,119,000,000 (80) 11/07/19 0.2475% 6 month JPY-LIBOR-BBA (15,486) JPY 661,000,000 (47) 11/07/19 0.25% 6 month JPY-LIBOR-BBA (9,837) JPY 11,030,000 (2) 11/07/44 6 month JPY-LIBOR-BBA 1.4975% 4,161 Total $3,319,556 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $2,850,750 (E) $— 6/24/24 (2.865%) USA Non Revised Consumer Price Index- Urban (CPI-U) $(73,008) Barclays Bank PLC 282,072 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (33) 492,640 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,202) 511,443 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (60) 469,129 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 165 4,100,573 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (11,284) 1,427,518 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,635) 200,078 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 685 404,770 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 142 2,428,622 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 854 529,554 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 95 1,246,720 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,174) 1,543,794 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 543 475,854 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 1,628 57,634 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 34 208,457 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 73 260,874 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 51 1,214,311 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 427 1,040,341 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,649) 1,187,408 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 4,063 218,449 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (26) 1,707,667 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 4,690 6,654,018 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,339 1,452,720 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 511 247,120 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (29) 801,161 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (94) 580,801 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (68) 3,154,735 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (8,033) 594,051 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (1,078) 477,992 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (518) 239,036 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (259) 239,036 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (259) 479,661 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (520) 1,245,783 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,350) 479,661 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (520) 749,303 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (1,432) 451,324 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (863) 458,200 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 161 572,106 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (1,094) 1,002,286 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,552) 863,569 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 516 123,875 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 74 957,653 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,038) 130,664 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (333) 2,057,447 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 3,292 364,698 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 128 Citibank, N.A. 944,329 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 332 2,023,851 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 711 1,766,822 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 621 3,389,000 — 10/3/16 1.631% USA Non Revised Consumer Price Index- Urban (CPI-U) 74,392 EUR 8,270,000 — 2/21/19 (1.235%) Eurostat Eurozone HICP excluding tobacco (412,093) EUR 4,310,000 — 2/21/24 1.69% Eurostat Eurozone HICP excluding tobacco 377,589 Credit Suisse International $809,541 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 285 631,610 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,608) 1,260,829 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (2,410) 1,283,122 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 2,053 1,422,363 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 2,276 1,311,943 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools (2,508) 3,527,547 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (9,707) EUR 2,380,000 — 3/27/19 (1.1913%) Eurostat Eurozone HICP excluding tobacco (112,213) EUR 8,270,000 — 2/20/19 (1.2225%) Eurostat Eurozone HICP excluding tobacco (405,075) EUR 4,310,000 — 2/20/24 1.68% Eurostat Eurozone HICP excluding tobacco 368,128 EUR 2,380,000 — 3/24/19 (1.1925%) Eurostat Eurozone HICP excluding tobacco (112,403) GBP 2,015,000 — 3/20/19 3.05% GBP Non-revised UK Retail Price Index 70,914 GBP 2,015,000 — 3/25/19 3.0413% GBP Non-revised UK Retail Price Index 69,407 Deutsche Bank AG $631,610 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,608) 2,850,750 (E) — 6/24/24 2.415% USA Non Revised Consumer Price Index- Urban (CPI-U) 16,007 3,389,000 — 12/30/16 (0.83%) USA Non Revised Consumer Price Index- Urban (CPI-U) (1,515) Goldman Sachs International 730,966 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 131 284,935 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 170 1,222,907 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,984) 1,222,907 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,984) 433,995 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,105) 163,034 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (415) 1,195,586 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (2,041) 39,442 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 7 336,225 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 60 840,685 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,575) 353,440 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 63 706,881 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 127 21,396 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 13 3,106,738 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (8,549) 306,331 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (780) 594,503 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,514) 367,518 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (936) 28,265 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (72) 75,320 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (192) 2,853,099 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6,961) 2,485,331 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6,064) 2,058,087 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,664) 2,044,495 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 3,271 JPMorgan Chase Bank N.A. 3,791,923 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (10,435) 2,168,560 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,968) 3,321,781 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (9,141) 2,058,509 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,665) 2,044,495 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 3,272 Total $— (E) Extended effective date. OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $16,587 $291,000 5/11/63 300 bp $17,513 CMBX NA BBB- Index BBB-/P 17,409 282,000 5/11/63 300 bp 18,307 CMBX NA BBB- Index BBB-/P 8,497 141,000 5/11/63 300 bp 8,946 CMBX NA BBB- Index BBB-/P 4,375 64,000 5/11/63 300 bp 4,578 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 33,591 303,000 5/11/63 300 bp 34,555 Credit Suisse International CMBX NA BBB- Index BBB-/P 28,890 704,000 5/11/63 300 bp 31,131 CMBX NA BBB- Index BBB-/P (2,041) 479,000 5/11/63 300 bp (516) CMBX NA BBB- Index BBB-/P 31,881 416,000 5/11/63 300 bp 33,206 CMBX NA BBB- Index BBB-/P 10,467 344,000 5/11/63 300 bp 11,562 CMBX NA BBB- Index BBB-/P 6,043 343,000 5/11/63 300 bp 7,135 CMBX NA BBB- Index BBB-/P 27,130 340,000 5/11/63 300 bp 28,212 CMBX NA BBB- Index BBB-/P 26,325 340,000 5/11/63 300 bp 27,407 CMBX NA BBB- Index BBB-/P 22,366 340,000 5/11/63 300 bp 23,449 CMBX NA BBB- Index BBB-/P 37,060 328,000 5/11/63 300 bp 38,104 CMBX NA BBB- Index BBB-/P 4,963 323,000 5/11/63 300 bp 5,991 CMBX NA BBB- Index BBB-/P 20,979 288,000 5/11/63 300 bp 21,896 CMBX NA BBB- Index BBB-/P (183) 280,000 5/11/63 300 bp 708 CMBX NA BBB- Index BBB-/P 3,135 270,000 5/11/63 300 bp 3,994 CMBX NA BBB- Index BBB-/P 20,934 263,000 5/11/63 300 bp 21,771 CMBX NA BBB- Index BBB-/P 536 164,000 5/11/63 300 bp 1,058 CMBX NA BBB- Index BBB-/P 375 164,000 5/11/63 300 bp 897 CMBX NA BBB- Index BBB-/P 2,851 149,000 5/11/63 300 bp 3,325 CMBX NA BBB- Index BBB-/P 282 123,000 5/11/63 300 bp 674 CMBX NA BBB- Index BBB-/P 428 94,000 5/11/63 300 bp 728 CMBX NA BBB- Index BBB-/P 2,290 94,000 1/17/47 300 bp 1,226 CMBX NA BBB- Index BBB-/P 5,724 146,000 1/17/47 300 bp 4,072 CMBX NA BB Index — 2,240 112,000 5/11/63 (500 bp) 1,750 CMBX NA BB Index — (914) 119,000 5/11/63 (500 bp) (1,434) CMBX NA BB Index — (1,140) 119,000 5/11/63 (500 bp) (1,660) CMBX NA BB Index — (1,095) 120,000 5/11/63 (500 bp) (1,619) CMBX NA BB Index — 3,449 223,000 5/11/63 (500 bp) 2,474 CMBX NA BB Index — 5,994 227,000 5/11/63 (500 bp) 5,002 CMBX NA BB Index — 2,409 233,000 5/11/63 (500 bp) 1,390 CMBX NA BB Index — (4,646) 266,000 5/11/63 (500 bp) (5,809) CMBX NA BB Index — (1,881) 360,000 5/11/63 (500 bp) (3,455) CMBX NA BB Index — (5,120) 264,000 5/11/63 (500 bp) (6,275) CMBX NA BBB- Index BBB-/P (6,630) 538,000 5/11/63 300 bp (4,916) CMBX NA BBB- Index BBB-/P (8,066) 535,000 5/11/63 300 bp (6,363) CMBX NA BBB- Index BBB-/P (10,067) 520,000 5/11/63 300 bp (8,412) CMBX NA BBB- Index BBB-/P 652 491,000 5/11/63 300 bp 2,215 CMBX NA BBB- Index BBB-/P (3,476) 346,000 5/11/63 300 bp (2,374) CMBX NA BBB- Index BBB-/P 1,584 342,000 5/11/63 300 bp 2,673 CMBX NA BBB- Index BBB-/P 1,274 275,000 5/11/63 300 bp 2,150 CMBX NA BBB- Index BBB-/P 6,401 269,000 5/11/63 300 bp 7,257 CMBX NA BBB- Index BBB-/P 907 262,000 5/11/63 300 bp 1,741 CMBX NA BBB- Index BBB-/P (4,715) 261,000 5/11/63 300 bp (3,884) CMBX NA BBB- Index BBB-/P 181 261,000 5/11/63 300 bp 1,012 CMBX NA BBB- Index BBB-/P 172 258,000 5/11/63 300 bp 993 CMBX NA BBB- Index BBB-/P 1,536 253,000 5/11/63 300 bp 2,341 CMBX NA BBB- Index BBB-/P 639 237,000 5/11/63 300 bp 1,394 CMBX NA BBB- Index BBB-/P (776) 232,000 5/11/63 300 bp (37) CMBX NA BBB- Index BBB-/P (771) 231,000 5/11/63 300 bp (35) CMBX NA BBB- Index BBB-/P (2,153) 230,000 5/11/63 300 bp (1,421) CMBX NA BBB- Index BBB-/P (2,304) 230,000 5/11/63 300 bp (1,572) CMBX NA BBB- Index BBB-/P 2,669 224,000 5/11/63 300 bp 3,382 CMBX NA BBB- Index BBB-/P 2,227 224,000 5/11/63 300 bp 2,940 CMBX NA BBB- Index BBB-/P 10,720 224,000 5/11/63 300 bp 11,433 CMBX NA BBB- Index BBB-/P (1,866) 223,000 5/11/63 300 bp (1,156) CMBX NA BBB- Index BBB-/P (643) 190,000 5/11/63 300 bp (38) CMBX NA BBB- Index BBB-/P (1,125) 118,000 5/11/63 300 bp (750) CMBX NA BBB- Index BBB-/P (699) 116,000 5/11/63 300 bp (330) Goldman Sachs International CMBX NA BBB- Index BBB-/P (3,029) 438,000 5/11/63 300 bp (1,635) CMBX NA BBB- Index BBB-/P 245 94,000 5/11/63 300 bp 544 CMBX NA BBB- Index BBB-/P 2,777 103,000 1/17/47 300 bp 1,612 CMBX NA BB Index — 2,532 112,000 5/11/63 (500 bp) 2,043 CMBX NA BB Index — (1,143) 119,000 5/11/63 (500 bp) (1,663) CMBX NA BB Index — (2,361) 223,000 5/11/63 (500 bp) (3,340) CMBX NA BBB- Index BBB-/P (4,349) 261,000 5/11/63 300 bp (3,518) CMBX NA BBB- Index BBB-/P 2,787 244,000 5/11/63 300 bp 3,564 CMBX NA BBB- Index BBB-/P (931) 232,000 5/11/63 300 bp (192) CMBX NA BBB- Index BBB-/P (2,143) 229,000 5/11/63 300 bp (1,414) CMBX NA BBB- Index BBB-/P (2,297) 229,000 5/11/63 300 bp (1,568) CMBX NA BBB- Index BBB-/P (2,297) 229,000 5/11/63 300 bp (1,568) CMBX NA BBB- Index BBB-/P 1,354 227,000 5/11/63 300 bp 2,077 CMBX NA BBB- Index BBB-/P (1,791) 223,000 5/11/63 300 bp (1,081) CMBX NA BBB- Index BBB-/P (1,287) 118,000 5/11/63 300 bp (912) CMBX NA BBB- Index BBB-/P (52) 19,000 5/11/63 300 bp 9 Total $303,876 * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at December 31, 2014. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar PLN Polish Zloty SEK Swedish Krona Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2014 through December 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $310,809,256. (b) The aggregate identified cost on a tax basis is $383,502,340, resulting in gross unrealized appreciation and depreciation of $9,837,462 and $15,533,911, respectively, or net unrealized depreciation of $5,696,449. (NON) Non-income-producing security. (STP) The interest or dividend rate and date shown parenthetically represent the new interest or dividend rate to be paid and the date the fund will begin accruing interest or dividend income at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $11,528,830 $33,369,448 $31,601,664 $2,064 $13,296,614 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (U) This security, in part or in entirety, represents an unfunded loan commitment. As of the close of the reporting period, the fund had unfunded loan commitments of $38,158, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments WR GRACE & CO $38,157 Totals At the close of the reporting period, the fund maintained liquid assets totaling $136,643,331 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 82% Russia 2.8 Greece 2.8 Argentina 2.7 Canada 1.1 Luxembourg 1 Brazil 1 United Kingdom 1 Venezuela 1 Mexico 0.7 Indonesia 0.7 Turkey 0.5 Other 2.7 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Board has formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund uses futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used for hedging currency exposures and for gaining exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk, for yield curve positioning and for gaining exposure to rates in various countries. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, for hedging sector exposure, for gaining exposure to specific sectors, for hedging inflation and for gaining exposure to inflation. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts for hedging credit risk, for hedging market risk, for gaining liquid exposure to individual names and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,340,342 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,090,017 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $1,113,963 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer cyclicals — — 10,017 Energy — — 798 Total common stocks — — Convertible bonds and notes $— $126,438 $— Convertible preferred stocks — 142,899 — Corporate bonds and notes — 99,970,531 6 Foreign government and agency bonds and notes 33,081,571 Mortgage-backed securities — 141,536,489 — Preferred stocks — 459,006 — Purchased options outstanding — 169,290 — Purchased swap options outstanding — 2,387,797 — Senior loans — 7,182,708 — U.S. government and agency mortgage obligations — 67,224,218 — U.S. treasury obligations — 278,717 — Short-term investments 13,786,614 11,448,792 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $2,488,639 $— Futures contracts (311,979) — — Written options outstanding — (121,264) — Written swap options outstanding — (3,182,132) — TBA sale commitments — (7,497,032) — Interest rate swap contracts — (4,250,991) — Total return swap contracts — (239,996) — Credit default contracts — 37,618 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $52,419 $14,801 Foreign exchange contracts 4,293,911 1,805,272 Interest rate contracts 11,475,741 17,025,016 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased TBA commitment option contracts (contract amount)$61,000,000 Purchased swap option contracts (contract amount)$414,300,000 Written TBA commitment option contracts (contract amount)$119,500,000 Written swap option contracts (contract amount)$223,800,000 Futures contracts (number of contracts)500 Forward currency contracts (contract amount)$345,600,000 OTC interest rate swap contracts (notional)$121,900,000 Centrally cleared interest rate swap contracts (notional)$950,000,000 OTC total return swap contracts (notional)$152,700,000 OTC credit default contracts (notional)$18,600,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Interest rate swap contracts*# $– $– $– $452,119 $255,244 $174,164 $386,021 $– $496,112 $– $– $– $– $– 1,763,660 Centrally cleared interest rate swap contracts§ – – 160,875 – 160,875 OTC Total return swap contracts*# – 20,471 – 453,645 513,063 16,007 3,842 – 3,272 – 1,010,300 OTC Credit default contracts*# 2,476 964 – – 40,883 – 8,096 – 52,419 Futures contracts§ – 201 – 201 Forward currency contracts# 143,989 375,665 – 497,680 262,331 293,490 270,619 220,629 564,267 – 293,335 791,852 307,657 272,397 4,293,911 Purchased swap options# 537,351 285,355 – 665,174 684,508 – 215,409 – 2,387,797 Purchased options# – 169,290 – 169,290 Total Assets $683,816 $682,455 $160,875 $2,068,618 $1,756,029 $483,661 $883,987 $220,629 $1,232,941 $201 $293,335 $791,852 $307,657 $272,397 $9,838,453 Liabilities: OTC Interest rate swap contracts*# – – – 259,938 21,284 1,021,845 87,717 – 152,912 – 1,543,696 Centrally cleared interest rate swap contracts§ – – 289,244 – 289,244 OTC Total return swap contracts*# 73,008 42,103 – 412,093 645,924 3,123 42,836 – 31,209 – 1,250,296 OTC Credit default contracts*# – 11,648 – 3,153 – 14,801 Futures contracts§ – 23,063 – 23,063 Forward currency contracts# 14,799 175,818 – 210,485 90,743 142,577 21,271 16,731 285,694 – 46,810 675,247 84,720 40,377 1,805,272 Written swap options# 638,647 312,889 – 578,447 356,853 – 289,939 – 1,005,357 – 3,182,132 Written options# – 121,264 – 121,264 Total Liabilities $726,454 $530,810 $289,244 $1,460,963 $1,126,452 $1,167,545 $444,916 $16,731 $1,596,436 $23,063 $46,810 $675,247 $84,720 $40,377 $8,229,768 Total Financial and Derivative Net Assets $(42,638) $151,645 $(128,369) $607,655 $629,577 $(683,884) $439,071 $203,898 $(363,495) $(22,862) $246,525 $116,605 $222,937 $232,020 $1,608,685 Total collateral received (pledged)##† $– $129,863 $– $490,000 $558,366 $(683,884) $400,503 $148,854 $(349,000) $– $149,508 $– $222,937 $– Net amount $(42,638) $21,782 $(128,369) $117,655 $71,211 $– $38,568 $55,044 $(14,495) $(22,862) $97,017 $116,605 $– $232,020 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Master Intermediate Income Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: February 27, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: February 27, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: February 27, 2015
